Citation Nr: 0412610	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-11 728A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Entitlement to service connection for residuals of a right or 
left hand injury.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran had also perfect an appeal of a claim of 
entitlement to service connection for hearing loss.  However, 
the RO granted service connection for hearing loss and 
assigned a noncompensable disability rating in September 
2003.  The veteran was provided notice of the rating action 
in October 2003.  There is no indication in the claims file 
that the veteran has expressed any disagreement with the 
September 2003 rating action in regard to the hearing loss 
issue, although the one-year period to appeal has not yet 
expired.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (notice of disagreement (NOD) regarding disability 
compensation level separate from prior NOD regarding issue of 
service connection).  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely NOD to a rating decision denying the benefit sought, 
and a timely substantive appeal, filed after a statement of 
the case is issued.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2003).  As 
there is no downstream element relating to the September 2003 
rating decision currently developed or certified on appeal, 
the Board has no jurisdiction over any hearing loss issue.


FINDING OF FACT

Any current disability of the right or left hand is not shown 
to be related to injury during the veteran's military 
service.




CONCLUSION OF LAW

The veteran does not have a residual disability of the right 
or left hand that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court lay 
observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran served on active duty from June 1954 to July 
1958.  The veteran's military specialty was as a jet 
mechanic.  A review of his service medical records (SMRs) 
reveals that a hospital report of injury was filed in October 
1955.  The report indicated that the veteran was working to 
remove a nacelle from an aircraft.  There is no description 
of what type of injury occurred.  The injury, as it was, was 
treated with first aid.  It was noted that the disability was 
minor, resulting in no time lost.  A second SMR entry notes 
that the veteran received two sutures in an unidentified 
finger of the left hand.  He was to return to the clinic in 
six days; however, there is no further entry related to this 
treatment.  The veteran's June 1958 separation physical 
examination is negative for any finding of a residual of any 
hand injury.  The veteran did not report any residuals on the 
Report of Medical History he completed as part of the 
physical examination.

The veteran submitted his claim for disability compensation 
benefits in July 2001.  At that time, he indicated he was 
seeking service connection for residuals of a right hand 
condition.  

The RO wrote to the veteran in January 2002 and provided 
notice to him of what evidence he needed to substantiate his 
claim.  He was also informed of what evidence VA would obtain 
and what evidence he needed to submit.  He was asked to 
identify any sources of treatment for his claimed disability.

The veteran responded in January 2002.  He explained that he 
had cut the tendon of the middle finger of his left hand in 
service.  He said that his finger had full movement but hurt 
when lifting heavy objects, and hurt in cold, damp weather.

VA outpatient records for the period from August 2001 to 
November 2001 were associated with the claims file.  The 
records show that the veteran was first seen at the VA 
facility in August 2001.  At that time he gave a past medical 
history of arthritis in his fingers.  No complaint involving 
either hand or the fingers was noted.  A physical examination 
report contained no findings in regard to the veteran's hands 
or fingers.  Other problems were identified and diagnosed but 
there was no mention of any type of hand or finger problems.

The veteran submitted his notice of disagreement in September 
2002.  He provided details on how he injured his finger in 
service.  He again stated that he experienced pain in the 
finger when lifting anything heavy or in cold weather.  He 
did not describe receiving any treatment for his finger or 
identify any source of medical evidence to support his 
contention of a current disability.

The veteran submitted a statement in March 2003 wherein he 
repeated his description of how he injured his left hand in 
service.  He said that he had not had treatment for the 
condition since that time.  

The veteran's SMRs document some type of minor injury 
requiring first aid in October 1955.  They also show that the 
veteran received two sutures on a finger of the left hand in 
December 1957, although the description and extent of the 
injury was not included in the SMR entry.  His June 1958 
separation examination did not show any evidence of any type 
of residual from the undefined injury in October 1955 or the 
injury requiring sutures in December 1957.

The veteran has provided no objective evidence to support his 
claim that he has a current disability.  He has been asked to 
identify or provide such evidence but has not produced any.  
He stated in March 2003 that he had never received treatment 
for his claimed disability.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The objective evidence of record 
does not show the veteran to have a current disability of 
residuals from an injury to either the right or left hand in 
service.  In the absence of a finding of current disability, 
there is no basis for service connection.  For this reason, 
the preponderance of the evidence is against the claim of 
service connection.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for residuals of an injury of the right or 
left hand.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), and the implementing regulations codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed an original claim for service connection in 
July 2001.  The necessary information to complete his 
application for benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO wrote to the veteran in January 2002 and provided him 
notice of what was required to substantiate his claim.  He 
was informed that he needed to have evidence of an injury or 
disease in service, a current disability and a nexus between 
the current disability and the injury or disease in service.  
The RO provided additional notice of what actions would be 
taken to assist the veteran and what he needed to do in the 
development of his claim.  He was asked to identify pertinent 
sources of information or evidence that could be obtained to 
support his contentions.

The veteran responded in February 2002.  He did not identify 
any source of objective evidence that could be obtained to 
show a current disability.  In March 2003 he stated that he 
had not received any treatment for his claimed disorder since 
service, approximately 43 years prior to his current claim.  

The several rating decisions and the April 2003 statement of 
the case all informed the veteran of the basis for the denial 
of his claim, namely that he had not presented any evidence 
of a current disability.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained by VA.  The veteran has stated that 
he has not been treated for his claimed disability since 
service.

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions of 
the VCAA codified at 38 U.S.C.A. § 5103A(d) and by regulation 
found at 38 C.F.R. § 3.159(c)(4).  See Charles v. Principi 16 
Vet. App. 370, 375 (2002).  The evidence of record is such 
that the duty to obtain a medical examination is not 
triggered in this case.  The veteran alleges that he suffered 
an injury to his hand in service.  His SMRs contain the 
October 1955 injury report and the December 1957 clinical 
record showing that he received two sutures in a finger.  The 
remainder of the SMRs are negative for any residuals.  
Specifically, no disability was found when he was examined in 
1958.  Moreover, the veteran has stated that he has not 
received any additional treatment for his claimed disability 
since service and he has not provided any objective evidence 
to show that there is any current disability.

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether or not an examination is necessary include 
whether there is evidence of a current disability, and 
whether there is evidence that the disability may be 
associated with the veteran's military service but there is 
not sufficient medical evidence to make a decision on the 
claim.  There is no objective evidence of a current 
disability at this time.  Indeed, the 1958 examination is 
evidence that the veteran experienced no residual disability 
from any hand injury he may have sustained in service.  
Nothing refutes this evidence except the veteran's own 
uncorroborated allegation.  Thus, there is no requirement to 
obtain a VA medical examination in this case.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is 
required to show some causal connection between his 
disability and his military service).  The Board finds that 
VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Service connection for residuals of an injury to the right or 
left hand is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



